DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/25/2022 has been entered.

 Response to Arguments
Applicant’s arguments in combination with amendments, see Remarks and Claims, filed 06/28/2022, with respect to the rejections of claims 1-4, 7, and 10-13 under 102(a)(1) have been fully considered.
The Applicant asserts that Kim does not teach the first and second articulation features as now recited in claim 1. This assertion is not convincing. The Applicant has not provided any arguments to support this assertion. However, in order to advance prosecution, the Examiner has presented a new rejection in view of Korean Patent Publication Number KR102182169B1 granted to Kim et al. (previously presented) in further view of US Pat No. 10639470 issued to Doi et al. (hereinafter “Doi”) for claims 1-2, and 10-13 as detailed below which clearly highlights the amended limitations. 
It is noted that dependent claims 6 and 9 are now rejected in view of the references to Kim et al and Doi et al. in further view of US Pat Pub No 20160236007 (Khan et al.) while claim 8 is rejected in view of Kim et al and Doi et al. in further view US Pat Pub No. 20120155057A1 (McNeill et al.). See details below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Korean Patent Publication Number KR102182169B1 granted to Kim et al. (hereinafter “Kim” – also filed and published under US Pat Pub No. 20180099143A1) in view of US Pat No. 10639470 issued to Doi et al. (hereinafter “Doi”).
Regarding claim 1, Kim discloses a skin care device (para 0020, fig 1, “skin care device”) comprising: a flexible circuit board (para 0076 “flexible substrate 210”) including a first end extending in a first direction, a second end extending in a second direction and a third end extending in a third direction (Fig. 2, the three ends of the flexible substrate 210 marked by microelements 212a-c); at least one light source element disposed on a first surface of the flexible circuit board (para 0077 “light source elements 211”); a first casing for mounting the flexible circuit board therein (fig. 2, cover 260 in combination with at least a (top) portion of the conductive layer 230); a hole defined in a first face of the first casing and exposing the light source element (para 0098 “third holes 231… so that the light source elements 211 of the present invention are exposed from the inner surface of the skin care device 100.”); a connector disposed on the first face of the first casing (para 0107 “the microcurrent elements 212 are mounted on the flexible substrate 210); an electrode patch electrically connected to the flexible circuit board in a state of being coupled to the connector (fig. 2 para 0085 “among the electrodes of the respective conductive parts of the conductive layer 230, the conductive parts of the conductive layer 230 having characteristics of the positive and negative electrodes contact the skin and are thus conductively connected, microcurrent flows through the skin”), 
and including a plurality of electrode elements forming at least one positive electrode and at least one negative electrode (para 0085); a hard circuit board connected to the first end of the flexible circuit board and including a controller configured to apply a voltage to the light source element or the electrode elements (para 0125-0126 “components such as a battery as the power supply unit 180 and a semiconductor chip such as a central processing unit (CPU) serving as a control unit have sufficient hardness. It is provided on the substrate 240 and needs to be stably provided. Accordingly, a rigid substrate 240 capable of mounting components that need to be rigidly provided on such a substrate may be provided.”); and a second casing for mounting the hard circuit board therein and connected to the first casing (Fig. 2, lower portion of cover 260 in combination with the lower portion of conductive layer 230), wherein the first casing is partitioned by at least one first articulation to change a curvature between the second end and the third end (figs 2 and 4 (showing the axis)); wherein the first casing includes a second articulation linked with the second casing within a predefined angle range to change a curvature of the skin care device in the first direction (figs 2, 4 showing the axis and fig 7).

Looking at figure 2, the flexible substrate 210 is shown to have three ends as designated by reference numbers 212a-c. The first end is considered to be the reference number 212a, the second end is considered to be the end designated as 212b, and the third end is considered to be the end designated as 212c. Looking at figure 7 in combination with figure 2, the first and second articulations are considered to be provided by the slits 272 between different regions of the device. Figure 2 shows the slits 272 by wherein the first articulation is considered to be between the conductive part 2301 and conductive part 2302 while the second articulation is considered to be made possible by the slit between conductive part 2303 and conductive part 2302. See paragraphs 0136, 0138 and 0144.

Kim fails to explicitly disclose wherein the electrode patch is detachable from the device. However, Doi teaches a device having a main body portion and a detachable pad which provides for the pad to be displaced. Therefore, since the pad is a consumable product, it can be detached from the main body at a time of displacement or the like (col. 6, lines 41-47). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Kim with the teachings of Doi to provide the predictable result of displacing the electrode patch to allow for replacement of the pad/patch.

Regarding claim 2, Kim as modified by Doi (hereinafter “modified Kim”) renders the skin care device of claim 1 obvious as recited hereinabove, Doi teaches wherein the connector comprises a first connector disposed at the second end, and a second connector disposed at the third end (Fig 3A, pad holding portion 31 having a pad contact portion 311).  It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Kim with the teachings of Doi to provide the predictable result of displacing the electrode patch to allow for replacement of the pad/patch.

Regarding claim 10, modified Kim renders the skin care device of claim 1 obvious as recited hereinabove, Kim teaches wherein the first casing includes a protrusion extending in a first direction and protruding around the flexible circuit board (figs 1, 4 and 9), and wherein the second casing includes a container engaged with the protrusion at a portion thereof connected to the first casing to shield the portion thereof connected to the first casing from the outside (figs 1 and 9; it is noted that the claim does not require the first and second housing to be separate and independent from one another. Therefore, under its broadest reasonable interpretation, any two section of the housing which are connected as recited above would read over the claimed limitation).  


Regarding claim 11, modified Kim renders the skin care device of claim 1 obvious as recited hereinabove, Kim teaches wherein the second casing includes a plurality of fixing wings respectively protruding toward the first and second ends to support a state of the first casing of being bent (figs 2 and 4).  

Regarding claim 12, modified Kim renders the skin care device of claim 1 obvious as recited hereinabove, Kim teaches further comprising hydrogel stacked on the electrode patch and containing consumable drug thereon, wherein the electrode patch includes a plastic material on the electrode elements  (para 0163, fig. 2, discussing gel pad 250, para 0014 “laminated and bonded to the conductive layer” which is understood to be a plastic material).  

Regarding claim 13, modified Kim renders the skin care device of claim 1 obvious as recited hereinabove, Doi teaches further comprising: third connector (fig. 2, it is noted that the pad holding portion 31 can be understood to include multiple connectors that operate together to hold the main body to the patch. Therefore, the pad holding portion 31 can reasonably be understood to include at least three portions positioned across the top of the device to hold the main body device); col. 6, lines 41-47). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Kim with the teachings of Doi to provide the predictable result of displacing the electrode patch to allow for replacement of the pad/patch.   

Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over modified Kim as applied to claims 1-2 and 10-13 above, and further in view of US Pat Pub No. 20160236007 granted to Khan et al. (hereinafter “Khan” – previously presented).
Regarding claim 6, modified Kim renders the skin care device of claim 1 obvious as recited hereinabove, but fails to disclose wherein the first casing includes a plurality of heat dissipation plates between a second surface of the flexible circuit board and the first casing.  
Khan teaches a light emitting device having a heat dissipation layer disposed in order to improve heat dissipation (para 0064). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of modified Kim with the additional teachings of Khan in order to provide a stainless steel layer in order to improve heat dissipation of the device. 

Regarding claim 9, modified Kim renders the skin care device of claim 1 obvious as recited hereinabove, but fails to disclose further comprising: a steel special use stainless (SUS) plate mounted in the first casing and stacked on a second surface of the flexible circuit board.  
Khan teaches a light emitting device having a stainless steel layer disposed in order to improve heat dissipation (para 0064). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of modified Kim with the additional teachings of Khan in order to provide a stainless steel layer in order to improve heat dissipation of the device. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over modified Kim as applied to claims 1-2 and 10-13 above, and further in view of US Pat Pub No. 20120155057A1 granted to McNeill et al. (hereinafter “McNeill” – previously presented).
Regarding claim 8, modified Kim renders the skin care device of claim 1 obvious as recited hereinabove, wherein the first casing is made of elastic silicon (para 0107) but fails to disclose includes a cover of a transparent material inserted into the hole to shield the flexible circuit board from outside.  
McNeill teaches a medical apparatus to provide light to a user to provide therapeutic and/or cosmetic treatment. McNeill teaches that it is known to provide wherein the first casing is made of elastic silicon and includes a cover of a transparent material inserted into the hole to shield the flexible circuit board from outside (para 0088, diffuser 114, 116). This allows for providing the apparatus parallel to a skin surface while the flexible chassis of the device provides the predictable result of adapting and or conforming to a non-planar surface such as on a patient (para 0087). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of modified Kim with the teachings of McNeill to provide the predictable result of improving adapting and/or conforming the device to the treatment area of the user. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANA SAHAND/Examiner, Art Unit 3792